Citation Nr: 0917967	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  98-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service-connected scar of the perianal region as a result of 
hidradenitis.

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected scar of the right buttock as a residual of 
hidradenitis.

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected scar of the groin as a residual of 
hidradenitis.

4.  Entitlement to a rating in excess of 10 percent prior to 
January 28, 2004, for the service-connected scar of the right 
axilla as a residual of hidradenitis.

5.  Entitlement to a rating in excess of 20 percent from 
January 28, 2004, for the service-connected scar of the right 
axilla as a residual of hidradenitis.

6.  Entitlement to a rating in excess of 10 percent prior to 
January 28, 2004, for the service-connected scar of the left 
axilla as a residual of hidradenitis.

7.  Entitlement to a rating in excess of 20 percent from 
January 28, 2004, for the service-connected scar of the left 
axilla as a residual of hidradenitis.

8.  Entitlement to a total disability evaluation based on 
individual unemployability due to the appellant's service-
connected disabilities (TDIU).

9.  Entitlement to a compensable evaluation for the service-
connected donor site scar of the left gluteal region.

10.  Entitlement to a compensable evaluation for the service-
connected donor site scar of the right thigh.  

11.  Entitlement to a compensable evaluation for the service-
connected donor site scar of the left thigh.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The appellant served on active duty from April 1944 to August 
1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  At that time, the issue on 
appeal was entitlement to an increased evaluation for the 
residuals of a pilonidal cyst, then rated as 10 percent 
disabling.  The Board issued a decision on the merits of the 
appellant's claim; that decision was promulgated in September 
1999.  The appellant was notified of that action and he then 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  

Upon reviewing the Board's September 1999 decision, the Court 
granted a Joint Motion for Remand, in September 2000.  That 
motion vacated the Board's decision and remanded the claim to 
the Board for additional development.  The motion stipulated 
that the appellant's claim for an increased rating for his 
service-connected disability should also include 
consideration of entitlement to an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) and entitlement to a total 
disability rating based upon individual unemployability.  
[The Court has held that a claim for individual 
unemployability, in general, is not inextricably intertwined 
with an increased rating claim as the matter does not 
necessarily require a specific disability rating for 
consideration.  See Vettese v. Brown, 7 Vet. App. 31, 35 
(1994).  The Court has also held that the Board is precluded 
from addressing the issue of entitlement to an extraschedular 
rating in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).]

Hence, in February 2001, the Board remanded the claim to the 
RO for additional development.  While the case was then in 
remand status, the issue of entitlement to TDIU was denied by 
the RO, and the appellant properly perfected his appeal of 
that issue.  In addition, while the case was in remand 
status, in July 2002, the RO recharacterized the appellant's 
residuals of a pilonidal cyst disability as residuals of 
hidradenitis suppuritiva of the perianal region and continued 
the 10 percent evaluation.  The RO also granted service 
connection for scars of the right buttocks, the groin region, 
the right axilla and the left axilla, all as residuals of 
hidradenitis suppurita, and assigned 10 percent evaluations 
for each disability.  

The claim was then returned to the Board for review.  
Subsequently, the Board concluded that the claim was 
procedurally deficient.  As such, the claim was remanded 
again to the RO for the purpose of correcting the deficiency.  
The Board's remand was issued in July 2003.  

Once again the claim was returned to the Board.  The issues 
on appeal at that time are those that have been listed on the 
front page of this action including the last three issues 
which will be further discussed below.  The Board then issued 
a Decision/Remand; that action was dated August 2005.  Upon 
reviewing the claims folder, the Board denied the following 
issues:

1.  Entitlement to a rating in excess of 
10 percent for the service-connected scar 
of the perianal region as a result of 
hidradenitis.

2.  Entitlement to a rating in excess of 
10 percent for the service-connected scar 
of the right buttock as a residual of 
hidradenitis.

3.  Entitlement to a rating in excess of 
10 percent for the service-connected scar 
of the groin as a residual of 
hidradenitis.

4.  Entitlement to a rating in excess of 
20 percent from January 28, 2004, for the 
service-connected scar of the right 
axilla as a residual of hidradenitis.

5.  Entitlement to a rating in excess of 
10 percent prior to January 28, 2004, for 
the service-connected scar of the left 
axilla as a residual of hidradenitis.

6.  Entitlement to a rating in excess of 
20 percent from January 28, 2004, for the 
service-connected scar of the left axilla 
as a residual of hidradenitis.

7.  Entitlement to a total disability 
evaluation based on individual 
unemployability due to the appellant's 
service-connected disabilities (TDIU).

It granted a 10 percent rating for an unstable scar of the 
groin from May 12, 1997.  The three remaining issues were 
found to be undeveloped.   That is, the appellant had 
submitted a notice of disagreement with respect to the 
noncompensable ratings assigned to the three body areas that 
had been used for donor tissue, but a statement of the case 
had not been issued.  Thus, in accordance with Manlincon v. 
West, 12 Vet. App. 238 (1999), those three issues were 
remanded to the RO for additional action.  

The appellant was notified of the Board's action and he 
subsequently appealed once again to the Court for review.  
Both the VA and the appellant's attorney submitted motions in 
support of their perspective party, and in October 2007, the 
Court issued a Memorandum Decision.  A Court Order followed 
in November 2007.  In essence, the Court once again vacated 
the Board's August 2005, and returned the claim to the Board 
for further action.

A review of the Court's Decision indicates that the Court 
found that the Board should have obtained additional medical 
evidence with respect to the issues on appeal.  By not 
obtaining that information, the Board was in violation of the 
Court's previous Joint Motion to Remand in violation of 
Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the 
Court concluded that the medical examinations, relied upon by 
the Board in making its decision, were inadequate.  That is, 
the Court found that the examination reports did not provide 
enough detailed information and since they were faulty, the 
claim should have been returned to the RO for additional 
examinations.  Furthermore, the Court ruled that the Board 
should have discussed the evidence more clearly especially in 
its discussion involving the TDIU claim.  In essence, the 
Court believed that the claim was not ready for adjudication 
and further medical documentation should have been obtained 
and evaluated by the Board before entering into a decision on 
the merits of the appellant's claim.  

Therefore, in accordance with the instructions/directions 
given to the Board by the Court, the claim will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.

(Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  
Expedited handling is requested.)

1.  By a rating decision in July 2002, 
service connection for donor site scars 
of the left gluteal region, right thigh, 
and left thigh was granted and 
noncompensable ratings were assigned.  A 
timely notice of disagreement with regard 
to the assignment of noncompensable 
ratings was received in July 2003.  The 
RO/AMC, therefore, must provide the 
appellant with a statement of the case 
(SOC) dealing with the additional issues 
of entitlement to compensable ratings for 
donor site scars of the left gluteal 
region, right thigh and left thigh.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  In particular, the SOC should 
provide the appellant with a discussion 
of how applicable laws and regulations 
affect the RO's decision and a summary of 
the reasons and bases for such decision.  
The appellant and his attorney should be 
given an opportunity to respond to the 
SOC, and they should be advised that a 
timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

2.  The RO/AMC should provide to the 
appellant all notification action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect 
to the increased rating, TDIU, and 
extraschedular claims.  The notice should 
conform to the requirements of Vazquez-
Flores v Peake, 22 Vet. App. 37 (2008) 
[if applicable to that particular issue], 
as well as Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1).  
Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

3.  The AMC/RO should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since July 2005 for his various scars and 
dermatological conditions, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2008).

4.  The RO/AMC should contact the 
appellant and ask how his service-
connected skin disabilities have affected 
his job performance.  The appellant 
should be asked to provide documentation 
showing that any or all of the claimed 
disabilities has prevented him from 
working, that it has caused him to miss 
work for medical treatment, and that is 
has interfered with how he performs his 
duties.  Any information obtained should 
be included in the claims folder for 
future review.  If the appellant fails to 
respond to this inquiry, that too should 
be noted in the claims folder.

5.  The RO/AMC should request that a 
social and industrial survey be 
undertaken by a social worker, in order 
to elicit and set forth pertinent facts 
regarding the appellant's medical 
history, education and employment 
history, and social and industrial 
capacity.  The social worker who conducts 
this survey should identify those 
activities that comprise the appellant's 
daily routine.  With regard to his 
employability, the appellant should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

6.  The appellant should be scheduled for 
a VA dermatological examination for the 
purpose of determining the severity and 
scope of his service-connected scars and 
skin disorders.  The examination must be 
performed by a specialist (medical 
doctor) in dermatology.  The examiner 
should be provided with the appellant's 
claims folder and a copy of this Remand, 
and must review the appellant's medical 
history.  Any tests and studies deemed 
necessary should be accomplished at this 
time.

Unretouched color photographs of the 
specific body area affected should be 
accomplished and those photographs should 
be included in the claims folder for 
further review.

a.  The examiner should consider and 
describe in detail all findings necessary 
to evaluate the claim under both the old 
and new regulations pertaining to skin 
disorders.  A copy of those regulations 
should be provided to the examiner by the 
RO/AMC prior to the examination.   

b.  The examiner should further discuss 
whether any of the scars limit a 
particular body part's range of motion 
and movement.  If this is the case, the 
examiner should describe the limitation 
of motion.  Additionally, the examiner 
should describe any functional loss and 
pain on motion of the affected body parts 
in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

c.  Finally, the examiner must express an 
opinion as to the impact of the 
appellant's service-connected scars and 
skin disorder on his employability and 
whether the disabilities produce repeated 
visits to the doctor and/or 
hospitalization.  The examiner should 
take into account any statements made by 
the appellant that were obtained as a 
result of this Remand.  If this matter 
cannot be medically determined without 
resort to mere conjuncture, this should 
be commented on by the examiner in the 
respective report.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

7.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded a general medical examination to 
determine the nature and extent of all 
disabilities from which the appellant is 
now suffering therefrom.  The examination 
must be accomplished by a medical doctor 
and may not be performed by a nurse, a 
nurse practitioner, a physician's 
assistant, a doctor of osteopathy, 
etcetera.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file, this REMAND, and treatment 
records must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  The examiner 
should perform any tests or studies 
deemed necessary for an accurate 
assessment.  The examiner should give 
detailed clinical findings of any 
symptomatology found.

Following examination of the appellant, 
the examiner should indicate the exact 
diagnosis or diagnoses of any found 
disabilities.  Additionally, the examiner 
should render an opinion whether the 
appellant's service-connected 
disabilities prevent the appellant from 
being gainfully employed, or whether a 
nonservice-connected disability (or 
disabilities) prevents the appellant from 
being gainfully employed.

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disability, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

8.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  The AMC/RO should ensure that it evaluates the 
appellant's scars and dermatological disorders under the old 
and new dermatological (disfigurement) rating criteria.  If 
the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
(SSOC) along with the old and new rating criteria.  The 
RO/AMC is reminded that in making a determination as to 
whether a TDIU may be granted based on extraschedular 
considerations, that the RO/AMC must fully discuss why, or 
why not, it is sending the claim to the Director, VA 
Compensation and Pension.  The SSOC must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  No action is 
required of the appellant until he is contacted by the 
RO/AMC.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



